Citation Nr: 0706558	
Decision Date: 03/07/07    Archive Date: 03/13/07

DOCKET NO.  03-01 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to an increased rating for migraine headaches, 
currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Millikan Sponsler, Associate Counsel


INTRODUCTION

The veteran served on active military duty from March 1983 to 
June 1992.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a June 2001 rating decision by 
the Detroit, Michigan, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  During the pendency of this 
appeal, the veteran's claims file was transferred to 
Milwaukee, Wisconsin.  A videoconference was held before the 
undersigned Acting Veterans Law Judge in January 2007.


FINDING OF FACT

Migraine headaches are manifested by migraine headaches 3 to 
4 times per month, lasting 1 to 3 days, that are completely 
prostrating and productive of severe economic inadaptability.  


CONCLUSION OF LAW

The criteria for an evaluation of 50 percent for migraine 
headaches have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 
(West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board notes that recently the United States 
Court of Appeals for Veterans Claims (hereinafter the Court) 
issued a decision which held that the notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) applied to all 
five elements of a service connection claim, which include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006). 

The Court held that upon receipt of an application for 
service connection VA is required by law to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
See Dingess/Hartman, 19 Vet. App. 473.  The Court held that 
such notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  See Dingess/Hartman, 19 
Vet. App. 473.  

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  Further, VA must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim.  
38 U.S.C.A. § 5103 (West 2002 & Supp. 2005); 38 C.F.R. 
§ § 3.159(a)-(c) (2006). 

That said, in October 2004 the RO sent the veteran a letter 
that informed her of the evidence necessary to establish 
entitlement to an increased evaluation for service-connected 
migraine headaches.  Although this letter was not sent prior 
to initial adjudication of the claim, it was sent prior to a 
readjudication of the claim in December 2005 and August 2006 
supplemental statements of the case.  Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006) (noting that a VCAA timing 
defect may be cured by the issuance of fully compliant 
notification followed by a re-adjudication of the claim).  
This letter also informed the veteran of what evidence VA 
would obtain and what evidence she should submit.  This 
letter also requested that she provide any medical evidence 
in her possession that pertained to her claim.  In addition, 
in a March 2006 letter (which also pre-dated the most recent 
adjudication of the claim), the veteran was notified of the 
type of evidence necessary to establish a disability rating 
or effective date.  See Dingess/Hartman, 19 Vet. App. 473.  

Regarding the VA's duty to assist claimants, it is noted that 
in this case, the veteran's service medical records, VA 
outpatient medical records, and private medical records have 
been associated with the claims file.  The veteran was 
afforded a VA examination.  The veteran was asked to advise 
VA if there was any other information or evidence she 
considered relevant to her claim so that VA could help her by 
getting that evidence.  She was also advised what evidence VA 
had requested, and notified in the statement of the case what 
evidence had been received.  There is no indication that any 
pertinent evidence was not received.  Thus, VA's duty to 
assist has been fulfilled.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2006).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2006).  In resolving this factual issue, the 
Board may only consider the specific factors as are 
enumerated in the applicable rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 
Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2006).  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of any disability present.  38 C.F.R. § 4.2; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55 (1994). 

By a February 1999 rating decision, service connection was 
granted for migraine headaches, and a 30 percent evaluation 
was assigned under 38 C.F.R. § 4.124a, Diagnostic Code 8100, 
effective March 2, 1998.  By a June 2001 rating decision, the 
RO continued the 30 percent evaluation, and the veteran 
appealed.

Turning to the relevant evidence of record, a June 2000 VA 
medical record indicated the veteran reported a significant 
increase in her headaches.  She reported one to two episodes 
per month.  Migraine headaches were assessed.  In a May 2001 
VA neurological disorders examination, the veteran reported 
that her headaches lasted up to 4 days and occurred at least 
3 times per month.  The headaches were associated with 
nausea, photophobia, phonophobia, and lightheadedness, but 
there was no vomiting or loss of consciousness.  Medication 
provided partial relief.  The veteran reported that she had 
lost over 60 hours of pay per month after using up her 
vacation time.  The diagnosis was migraines, no neurologic 
disability.  A June 2001 VA record noted migraine headaches.  

An October 2001 VA medical record noted a prior medical 
history of migraines.  The veteran reported that within the 
last couple years the headaches had become more frequent.  
The headaches occurred about 2 times per week and lasted 24 
to 72 hours, less with medication.  She described the 
headaches as recurring, temporal, throbbing, and burning.  
The headaches interfered with sleep and caused occasional 
nausea and vomiting.  When the headaches occurred, she had to 
limit daily activity and rest quietly in a dark room.  The 
assessment was history of migraines, stable.  In a November 
2001 VA record, the veteran reported that her medication was 
working, but that the headaches still lingered.  In another 
November 2001 VA record, the veteran reported that her 
medication was working and that she was free from pain.  

In a February 2002 letter to a VA clinic, a private physician 
indicated that she had seen the veteran for staring spells 
and behavioral changes.  The veteran experienced migraine 
headaches without aura, that were left-sided, nonpulsatile, 
and associated with nausea, photophobia, and phonophobia, but 
no vomiting.  The migraines occurred 1 to 2 times per month 
and were treated with medication and rest.  The veteran 
reported that she worked nights for the Postal Service.  She 
slept approximately 8 hours per day.  The impressions 
included migraine without aura.  

In a March 2002 private medical record, the veteran reported 
headaches 5 to 6 days per week, but indicated that she was 
sleeping better and felt better in the morning.  She was on 
medical leave and did not drive.  The impressions included 
migraines without aura.  A March 2002 electroencephalogram 
(EEG) was mildly abnormal with mild paroxysmal findings 
occurring over the right hemisphere, especially the right 
temporal area.  Findings suggested the possibility of some 
focal neuronal hyperirritability.  

A March 2002 VA medical record indicated the veteran reported 
migraine headaches.  Although she was transferred for an 
intractable migraine headache, the examiner indicated the 
symptoms sounded more like a seizure.  Upon examination, the 
veteran was awake, alert, oriented, had intact higher 
cognitive function, normal judgment and insight, normal mood 
and affect, intact cranial nerves, intact visual field, no 
tremor, and an unremarkable sensory examination.  The 
impression was history of common migraine headache and 
possible partial complex seizure.  An April 2002 VA record 
indicated the veteran could no longer drive to due to her 
seizure disorder and that her job was in jeopardy.  

April 2002 private medical records indicated the veteran 
complained of migraine headaches 3 to 4 times per week.  The 
impressions included migraines.  An April 2002 private EEG 
was borderline to mildly abnormal and was improved compared 
to the March 2002 EEG which demonstrated more frequent 
paroxysmal findings with a focal emphasis to the right 
temporal area.  A June 2002 private EEG was abnormal due to 
the presence of the rare sharp epileptiform discharges 
originating from the left inferior temporal lobe.  Findings 
were suggestive of partial complex seizure disorder.  

A November 2003 VA medical record impression was migraine 
headaches.  In a December 2003 VA record, the veteran was 
seen for her migraine headaches.  The veteran stated that she 
received social security disability and was retiring from the 
post office on medical disability.  She reported that she did 
not drive.  The impression was history of migraines.  

In a December 2003 letter, a VA examiner stated that the 
veteran had migraine headaches, localized on the left side 
and intolerant to light.  The examiner noted that in March 
2002, a seizure disorder was diagnosed.  The seizures occur 2 
to 3 times per week and could last for hours and up to 48 
hours.  The seizures caused the veteran to be unable to 
perform work activity.  

A January 2004 Social Security Administration determination 
awarded disability based on epilepsy, major or minor motor 
seizures.  

In an April 2004 VA medical record, the veteran reported 
seizures of a couple of times per week.  A July 2004 VA 
record impression was migraine headache.  November and 
December 2004 VA records noted past medical history of common 
migraine.  A November 2004 VA record assessed migraines.  The 
examiner noted that the veteran was on medications for 
migraines.  

A June 2005 VA neurological disorders examination was 
conducted.  The veteran reported her migraines occurred 3 
times per month, lasted approximately 1 to 3 days, and were 
debilitating.  She stated that during flare-ups she stayed in 
a dark room until the headache passed.  The veteran could not 
identify aggravating or alleviating factors.  The diagnosis 
was migraine headaches, with no change in symptomatology or 
frequency.  The examiner opined that the headaches were not 
completely prostrating at all times.  The examiner further 
opined that the veteran's migraine headaches did not cause or 
aggravate her seizure disorder.

An October 2005 VA medical record noted left frontal migraine 
headaches associated with photosensitivity.  In a November 
2005 VA record, the veteran reported that her headaches were 
well-controlled.  In a March 2006 VA record, the veteran 
reported increased headaches due to her medication for her 
seizure disorder.  It was noted that the prior medical 
history included common migraines.  

March 2006 private medical records diagnosed persistent 
headaches.  In an April 2006 private record, the veteran 
reported severe left frontotemporal headaches.  The veteran 
reported that the headaches occurred a couple of times per 
month and could last all day.  The veteran often experienced 
funny smells and vertigo before severe pounding pain.  During 
the headache, the veteran experienced nausea, vomiting, and 
sensitivity to light, noise, and smell.  The assessment was 
migraines, relatively well-controlled with medication.  In a 
May 2006 private record, the veteran reported she was having 
migraines all the time and that she didn't have any 
medication.  The veteran reported severe throbbing pain in 
the left supraorbital area, preceded by funny smells or a 
dizzy feeling.  In July and October 2006, a private medical 
record diagnosed persistent headaches.  In a December 2006 
private record, the veteran reported migraines 3 to 4 times 
per month, which lasted up to 1 day, and were rated as 9-10 
out of 10.  The migraines were associated with nausea, 
photophobia, and alteration of smell.  There was relief if 
the veteran took medication quickly enough.

At the January 2007 Board hearing, the veteran stated that 
her headaches occurred 3 to 4 times per month, and lasted at 
least a day or more.  She reported that they interfered with 
her daily activities, her job, and her social life.  She 
reported that she was on medication and was medically 
retired.

The veteran's current 30 percent evaluation contemplates 
migraine headaches manifested by characteristic prostrating 
attacks occurring on an average of once a month over the last 
several months.  38 C.F.R. § 4.124a, Diagnostic Code 8100.  A 
50 percent rating is warranted for migraine headaches with 
very frequent completely prostrating and prolonged attacks, 
productive of severe economic inadaptability.  This is the 
maximum rating available for migraine headaches pursuant to 
Diagnostic Code 8100.  38 C.F.R. § 4.124a, Diagnostic Code 
8100.

The Board finds that an increased evaluation is warranted.  
Although the June 2005 VA examiner found that the veteran's 
headaches were not completely prostrating, the medical 
evidence of record shows that the veteran has consistently 
reported that the migraines are associated with nausea, 
photophobia, phonophobia, and alteration of smell, and are 
relieved by lying in a dark room until the headache passes.  
The veteran's testimony is competent to establish her 
symptoms.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 
(1992) (holding that a layperson is competent to provide 
evidence on the occurrence of observable symptoms).  In 
addition, the medical evidence of record shows that, 
consistently throughout the time period, the migraines 
occurred at least 1 to 3 times per month and lasted 24 to 72 
hours.  Most recently, the evidence shows migraines occurring 
3 to 4 times per month and lasting approximately 1 to 3 days.  

Moreover, although it appears that the veteran's social 
security benefits and medical retirement are due to a seizure 
disorder, the veteran reported prior to onset of the seizure 
disorder that she was losing time at work due to her migraine 
headaches.  Thus, the veteran's symptoms more closely 
approximate the requirement for a 50 percent evaluation.  38 
C.F.R. § 4.7 (2006) (noting that where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating).  
Accordingly, and resolving all reasonable doubt in favor of 
the veteran, see Gilbert v. Derwinski, 1 Vet. App. 49 (1990), 
an increased evaluation for service-connected migraine 
headaches is warranted.  

An evaluation in excess of 50 percent is not permitted for 
migraine headaches.  38 C.F.R. § 4.124a, Diagnostic Code 
8100.  Accordingly, a higher evaluation is not warranted.

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Chief Benefits 
Director or the Director, Compensation and Pension Service, 
for consideration of "an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321(b)(1) (2006).  "The 
governing norm in these exceptional cases is:  A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  Floyd v. Brown, 9 Vet. App. 88 (1996).  

In this regard, the schedular evaluation in this case is not 
inadequate, and as noted above, specifically takes into 
account the effect migraine headaches has on economic 
adaptability.  See 38 C.F.R. § 4.124a, Diagnostic Code 8100.  
A rating in excess of 50 percent is not provided for 
migraines, as the Board finds no evidence of an exceptional 
disability picture.  The veteran has not required 
hospitalization and while migraine headaches have interfered 
with her employment, the record does not suggest that 
interference has been marked.  Among other things, and as 
noted above, SSA benefits were awarded chiefly due to the 
veteran's epilepsy (a disorder that is not service-
connected), and while the Board is not bound by decisions of 
SSA, they - and the medical evidence reviewed in making these 
decisions - are nevertheless relevant in some circumstances.  
In any event, for the above-discussed reasons, referral for 
consideration of an extra-schedular evaluation is not 
warranted, and the RO's failure to document its consideration 
of this provision did not prejudice the veteran.  


ORDER

A 50 percent evaluation for migraine headaches is granted, 
subject to the laws and regulations governing the payment of 
monetary benefits.



____________________________________________
J. A. MARKEY
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


